t c summary opinion united_states tax_court jeremy l wade petitioner v commissioner of internal revenue respondent docket no 28841-10s filed date jeremy l wade pro_se nhi t luu for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the deficiency stems from respondent’s partial2 disallowance of deductions for expenses claimed on schedule a itemized_deductions and schedule c profit or loss from business of petitioner’s tax_return we consider here whether petitioner has shown that he is entitled to deduct any amounts in excess of those respondent allowed background petitioner resided in the state of washington at the time his petition was filed during the year petitioner was a sales consultant for eyewear glasses for the first four months of petitioner worked as an employee for marcolin usa selling eyewear to optometrists and to other retail eyewear outlets for the remainder of petitioner worked as an independent sales consultant for aspex eyewear inc doing essentially the same thing with respect 2respondent denied deductions for substantially_all of the expenses in question to both jobs petitioner’s travel meals and entertainment_expenses were not reimbursed by marcolin or aspex it was petitioner’s practice to travel to certain cities and visit existing and potential eyewear clients sometimes he was able to return home and other times he would remain in the location overnight his sales territory was extensive and included cities in three states including the one in which he lived each day he would record in his log the city to which he had driven in each of those cities petitioner visited the same existing and potential clients petitioner identified the names of the establishments and the people with whom he had discussed the eyewear products occasionally petitioner would take a client or a potential client to lunch or dinner and for each occasion he identified the name of the person and the nature of the discussions occasionally petitioner also purchased meals for himself when away from home on sales trips in addition to his eyewear sales petitioner was attempting to establish a photography business and during he photographed a few weddings and did some promotional photo shoots for musicians although he incurred some expenses for his activity he performed it without charge in an attempt to introduce his photography capability to the public petitioner did not incur any travel_expenses in connection with this activity as he used his wife’s car on his income_tax return petitioner claimed deductions for expenses on a schedule a and on two schedules c on his schedule a petitioner claimed a deduction for employee_expenses of dollar_figure which were detailed on a form 2106-ez unreimbursed employee business_expenses attached to the return respondent disallowed the dollar_figure deduction in its entirety on a schedule c concerning his photography activity petitioner claimed a deduction for car and truck expenses of dollar_figure and respondent allowed dollar_figure on a schedule c concerning his activity as an independent sales consultant petitioner claimed a deduction for car and truck expenses of dollar_figure and respondent allowed dollar_figure during petitioner sold eyewear for the first four months of the year as an employee and for the last eight months as an independent_contractor he drove big_number miles for business during and the distance traveled was similar each month accordingly he drove big_number miles for employee business and big_number miles for his independent sales consultant business none of the expenses for which were reimbursed discussion3 ordinary and necessary business_expenses are deductible from gross_income sec_162 personal living or family_expenses are not sec_262 unreimbursed employee business_expenses are deductible subject_to threshold limitations as itemized_deductions sec_67 the business_expenses of an independent_contractor however may be deducible from gross_income whereas employee business_expenses are deductible from adjusted_gross_income subject_to certain limitations id certain expenses such as those for travel meals and entertainment are subject_to a higher standard of proof and must be substantiated by adequate_records or sufficient evidence corroborating the taxpayer’s oral testimony sec_274 petitioner is not entitled to deduct the travel_expenses connected with his photography activity because he used his wife’s automobile and did not bear any of the expense of its operation nor did he reimburse her for its use accordingly we hold that petitioner is not entitled to more than the dollar_figure respondent allowed with respect to the dollar_figure deduction claimed on his schedule c involving the photography activity 3there is no dispute between the parties concerning who bears the burden_of_proof petitioner must show his entitlement to deduct the expenses he claimed see rule concerning the expenses he incurred in connection with his sales of eyewear there is no doubt that petitioner was engaged in the activity as an employee during january through april and that he was an independent sales consultant during may through date the standards for substantiation are the same and accordingly we consider all of the expenses for which petitioner provided documentation and allocate any amounts allowable on the basis of the date each expense was incurred with respect to petitioner’s auto expense he used the standard mileage rate approach for claiming a deduction for travel by car petitioner kept records reflecting each city to which he traveled and he was able to identify that the travel was in pursuit of business activity we have found that petitioner traveled big_number miles as an employee for business travel for travel before date the rate of reimbursement wa sec_50_5 cents per mile and accordingly petitioner is entitled to dollar_figure as an itemized_deduction on schedule a petitioner drove big_number miles as an independent sales consultant for business travel the reimbursement rate for travel after date wa sec_58 cents per mile and accordingly petitioner is entitled to deduct dollar_figure as a business_expense on schedule c dollar_figure for may and june and dollar_figure for the remaining six months petitioner is entitled to the dollar_figure as deduction from gross_income with respect to expenses other than travel petitioner provided receipts for several categories of expenses the receipts reflect the type of expenditure the date the amount and usually the location petitioner designated some of the receipts as for gifts but he did not identify the recipients or the business nature of the gifts accordingly we hold that the amounts for gifts are not allowable as deductions for lack of adequate substantiation with respect to meals where it was possible to identify that the meal took place away from home seattle area the cost of the meal was allowed as a deduction and was allocated to either the first four months or last eight months of where petitioner purchased a lunch or a dinner for an identified customer or a potential customer the expense amount was allowed as a deduction and allocated according to the date of the expenditure a deduction for expenses associated with transportation such as parking tolls etc was allowed where the expense was connected with petitioner’s travel 4because respondent allowed dollar_figure of travel_expenses on schedule c with respect to petitioner’s service performed as an independent sales consultant the additional_amount allowable would be dollar_figure dollar_figure less dollar_figure we leave to the parties the responsibility of making the appropriate calculations in a rule computation in accord with the holding of this opinion finally a deduction for shipping and office expenses was allowed and the expenses were allocated by time of expenditure on the basis of the court’s analysis of petitioner’s documentary and testimonial evidence the deductible amounts for petitioner’s expenditures_for are as follows expense jan -apr may-dec parking tolls ferry lodging shipping supplies meals total dollar_figure -0- dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure accordingly with respect to expenses other than travel petitioner is entitled to an itemized_deduction of dollar_figure on schedule a subject_to any limitations imposed and is entitled to dollar_figure of deductions from gross_income on schedule c in connection with his activity as an independent sales consultant respondent determined an accuracy-related_penalty under sec_6662 for petitioner’s tax_year sec_6662 and b and provides for a penalty on an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax petitioner did maintain records that were sufficient to entitle him to the above-discussed deductions and we hold that he was not negligent or in disregard of rules or regulations petitioner may nevertheless be liable for an accuracy-related_penalty if his underpayment was due to a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 we are unable to hold that petitioner had an understatement that is substantial within the meaning of the statute without a computation of the understatement if the parties in their rule_155_computations find that there is a substantial_understatement then the accuracy-related_penalty would apply unless petitioner demonstrates that the underpayment was due to reasonable_cause and that he acted in good_faith see 299_f3d_221 3d cir aff’g 115_tc_43 petitioner has not presented any evidence to support a holding that any underpayment was due to reasonable_cause and if a substantial_understatement exists petitioner is liable for an accuracy-related_penalty to reflect the foregoing decision will be entered under rule
